internal_revenue_service number release date index numbers -------------------- -------------------------- ------------------------------------ -------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-105474-08 date date legend distributing ------------------------------ ---------------------------------------------------------------------------- --------------------------------------------------------------------- distributing ---------------------------------------------------------------------------- --------------------------------------------------------------------- ------------------------------------- distributing ---------------------------------------------------------------------------- --------------------------------------------------------------------- ------------------ distributing ---------------------------------------------------------------------------- --------------------------------------------------------------------- ------------------------------------------ distributing --------------------------------------------------------------------------------- --------------------------------------------------------------------- ---------------------------- shareholder ---------------------------------------------------------------------------- --------------------------------------------------------------------- -------------------------------------- business a -------------------------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------------------------------------------------------ ----------------------------------------------------------- plr-105474-08 business b ---------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------- business b assets -------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------ post-exchange indemnity payments ------------------------------------------------------------------------ ----------------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------ a b c --------------- ------------------ -------- dear -------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a proposed transaction defined below the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-105474-08 by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether distribution distribution distribution distribution and distribution each as defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a publicly traded domestic_corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return shareholder a domestic_corporation owns a shares or approximately b percent of the single class of distributing 5’s common_stock outstanding distributing directly owns all of the outstanding_stock of distributing distributing directly owns all of the outstanding_stock of distributing distributing directly owns all of the outstanding_stock of distributing distributing directly owns all of the outstanding_stock of distributing each of the above entities is a domestic_corporation and a member of the distributing consolidated_group the group distributing directly conducts business a distributing also conducts business b directly and through a c percent percent or greater interest in a partnership for u s federal tax purposes the partnership the financial information submitted by the taxpayer indicates that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the effect of the proposed transaction will be either to reduce substantially or to terminate completely shareholder's equity_interest in distributing the proposed transaction will serve the following corporate business purposes to enable the more efficient and effective conduct of business b which is expected to increase the value of business b and to enable distributing to use a non-core business to redeem a significant block of its outstanding_stock and thus to redeploy for other corporate purposes the cash it otherwise would have used to repurchase stock the corporate business purposes proposed transaction plr-105474-08 to achieve the corporate business purposes distributing and shareholder propose the following steps collectively the proposed transaction i ii iii iv v vi distributing will form a new domestic_corporation controlled and contribute thereto the business b assets which include distributing 1’s interest in the partnership in exchange for all of the controlled stock contribution distributing will distribute all of its controlled stock to distributing distribution distributing will distribute all of its controlled stock to distributing distribution distributing will distribute all of its controlled stock to distributing distribution distributing will distribute all of its controlled stock to distributing distribution distributing will contribute to controlled an amount of cash sufficient to equalize the value of the controlled stock and the value of the distributing stock to be redeemed contribution vii distributing will distribute all of its controlled stock to shareholder in exchange for shares of distributing common_stock with an aggregate fair_market_value equal to the value of the controlled stock_distribution in connection with the proposed transaction distributing shareholder controlled and their respective subsidiaries will enter into several agreements relating to the separation of business b and certain continuing transactions between the companies in particular the parties will enter into a series of agreements the agreements regarding the contribution of assets to controlled pursuant to contribution and contribution and the exchange by shareholder of distributing stock for the stock of controlled pursuant to distribution it is possible but not expected that payments the adjustment payments will be made among distributing shareholder controlled and their respective subsidiaries pursuant to certain indemnification and tax sharing provisions expected to be included in the agreements representations contribution and distribution plr-105474-08 the following representations are made regarding contribution and distribution a1 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b1 the five years of financial information submitted on behalf of business a conducted by the distributing separate_affiliated_group within the meaning of sec_355 ie the distributing sag is representative of the present business operations of business a conducted by the distributing sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted c1 the five years of financial information submitted on behalf of business b is representative of the present business operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted d1 neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be such owner following distribution e1 neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution distributing and the partnership have been the principal owners of the goodwill and significant assets of business b controlled and the partnership will be the principal owners of the goodwill and significant assets of business b following distribution f1 following the proposed transaction the distributing sag will continue the active_conduct of business a independently and with its separate employees g1 following the proposed transaction controlled will continue the active_conduct of business b independently and with its separate employees and employees of affiliates h1 distribution is being carried out for the corporate business_purpose of facilitating distribution and is motivated in whole or substantial part by this corporate business_purpose plr-105474-08 i1 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both j1 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution k1 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution l1 the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in contribution each will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled m1 the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled’s liabilities immediately after contribution n1 any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred o1 no intercorporate debt will exist between distributing and controlled at the time of or after distribution p1 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany plr-105474-08 transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d q1 at the time of distribution no member of the group will have an excess_loss_account in the controlled stock or in the stock of any controlled subsidiary r1 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_1 no two parties to the transaction are investment companies as defined in sec_368 and iv t1 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of distributing or controlled u1 immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 in making the foregoing representation neither the right to receive any post-exchange indemnity payments nor the receipt of any such payments will be treated as an investment_asset within the meaning of sec_355 held by controlled immediately after the transaction v1 each of the parties to distribution will pay its own expenses if any incurred in connection with distribution distribution the following representations are made regarding distribution a2 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b2 distributing is and immediately after distribution will be a member of distributing 2’s separate_affiliated_group within the meaning of sec_355 the distributing sag c2 the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business plr-105474-08 operations of business a conducted by the distributing sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted d2 the five years of financial information submitted on behalf of business b is representative of the present business operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e2 neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be such owner following distribution f2 neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution distributing or controlled and the partnership have been the principal owners of the goodwill and significant assets of business b controlled and the partnership will be the principal owners of the goodwill and significant assets of business b following distribution g2 following the proposed transaction the distributing sag will continue the active_conduct of business a independently and with its separate employees h2 following the proposed transaction controlled will continue the active_conduct of business b independently and with its separate employees and employees of affiliates i2 distribution is being carried out for the corporate business_purpose of facilitating distribution and is motivated in whole or substantial part by this corporate business_purpose j2 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both k2 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that plr-105474-08 was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution l2 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution m2 no intercorporate debt will exist between distributing and controlled at the time of or after distribution n2 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d o2 at the time of distribution no member of the group will have an excess_loss_account in the controlled stock or in the stock of any controlled subsidiary p2 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q2 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of distributing or controlled r2 immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 in making the foregoing representation neither the right to receive any post-exchange indemnity payments nor the receipt of any such payments will be treated as an investment_asset within the meaning of sec_355 held by controlled immediately after the transaction sec_2 each of the parties to distribution will pay its own expenses if any incurred in connection with distribution plr-105474-08 distribution the following representations are made regarding distribution a3 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b3 distributing is and immediately after distribution will be a member of distributing 3’s separate_affiliated_group within the meaning of sec_355 the distributing sag c3 the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of business a conducted by the distributing sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted d3 the five years of financial information submitted on behalf of business b is representative of the present business operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e3 neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be such owner following distribution f3 neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution distributing or controlled and the partnership have been the principal owners of the goodwill and significant assets of business b controlled and the partnership will be the principal owners of the goodwill and significant assets of business b following distribution g3 following the proposed transaction the distributing sag will continue the active_conduct of business a independently and with its separate employees plr-105474-08 h3 following the proposed transaction controlled will continue the active_conduct of business b independently and with its separate employees and employees of affiliates i3 distribution is being carried out for the corporate business_purpose of facilitating distribution and is motivated in whole or substantial part by this corporate business_purpose j3 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both k3 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution l3 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution m3 no intercorporate debt will exist between distributing and controlled at the time of or after distribution n3 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d o3 at the time of distribution no member of the group will have an excess_loss_account in the controlled stock or in the stock of any controlled subsidiary p3 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-105474-08 q3 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of distributing or controlled r3 immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 in making the foregoing representation neither the right to receive any post-exchange indemnity payments nor the receipt of any such payments will be treated as an investment_asset within the meaning of sec_355 held by controlled immediately after the transaction sec_3 each of the parties to distribution will pay its own expenses if any incurred in connection with distribution distribution the following representations are made regarding distribution a4 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b4 distributing is and immediately after distribution will be a member of distributing 4’s separate_affiliated_group within the meaning of sec_355 the distributing sag c4 the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of business a conducted by the distributing sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted d4 the five years of financial information submitted on behalf of business b is representative of the present business operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e4 neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution plr-105474-08 the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be such owner following distribution f4 neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution distributing or controlled and the partnership have been the principal owners of the goodwill and significant assets of business b controlled and the partnership will be the principal owners of the goodwill and significant assets of business b following distribution g4 following the proposed transaction the distributing sag will continue the active_conduct of business a independently and with its separate employees h4 following the proposed transaction controlled will continue the active_conduct of business b independently and with its separate employees and employees of affiliates i4 distribution is being carried out for the corporate business_purpose of facilitating distribution and is motivated in whole or substantial part by this corporate business_purpose j4 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both k4 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution l4 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-105474-08 m4 no intercorporate debt will exist between distributing and controlled at the time of or after distribution n4 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d o4 at the time of distribution no member of the group will have an excess_loss_account in the controlled stock or in the stock of any controlled subsidiary p4 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q4 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of distributing or controlled r4 immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 in making the foregoing representation neither the right to receive any post-exchange indemnity payments nor the receipt of any such payments will be treated as an investment_asset within the meaning of sec_355 held by controlled immediately after the transaction sec_4 each of the parties to distribution will pay its own expenses if any incurred in connection with distribution contribution and distribution the following representations are made regarding contribution and distribution a5 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b5 the fair_market_value of the controlled stock to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the exchange plr-105474-08 c5 distributing is and immediately after distribution will be a member of distributing 5's separate_affiliated_group within the meaning of sec_355 the distributing sag d5 the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of business a conducted by the distributing sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e5 the five years of financial information submitted on behalf of business b is representative of the present business operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f5 neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be such owner following distribution g5 neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1 in whole or in part throughout the five-year period ending on the date of distribution distributing or controlled and the partnership have been the principal owners of the goodwill and significant assets of business b controlled and the partnership will be the principal owners of the goodwill and significant assets of business b following distribution h5 following the proposed transaction the distributing sag will continue the active_conduct of business a independently and with its separate employees i5 following the proposed transaction controlled will continue the active_conduct of business b independently and with its separate employees and employees of affiliates j5 distribution is being carried out for the corporate business purposes and is motivated in whole or substantial part by one or more of these corporate business purposes plr-105474-08 k5 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both l5 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution m5 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution n5 the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in contribution each will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled o5 the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled’s liabilities immediately after contribution p5 any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred q5 no intercorporate debt will exist between distributing and controlled at the time of or after distribution r5 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the plr-105474-08 publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 5’s excess_loss_account if any with respect to its shares of controlled stock will be included in income immediately before distribution see sec_1_1502-19 sec_5 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length t5 no two parties to the transaction are investment companies as defined in sec_368 and iv u5 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of distributing or controlled v5 immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 in making the foregoing representation neither the right to receive any post-exchange indemnity payments nor the receipt of any such payments will be treated as an investment_asset within the meaning of sec_355 held by controlled immediately after the transaction w5 each of the parties to distribution will pay its own expenses if any incurred in connection with distribution rulings contribution and distribution based solely on the information and representations submitted we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 plr-105474-08 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by and no amount otherwise will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the aggregate basis of the distributing shares and the controlled shares in the hands of distributing after distribution will be the same as the basis of the distributing shares in the hands of distributing immediately before distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing shares and the controlled shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1 e distribution based solely on the information and representations submitted we rule as follows on distribution no gain_or_loss will be recognized by and no amount otherwise will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the aggregate basis of the distributing shares and the controlled shares in the hands of distributing after distribution will be the same as the basis of the distributing shares in the hands of distributing immediately before plr-105474-08 distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing shares and the controlled shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1 e distribution based solely on the information and representations submitted we rule as follows on distribution no gain_or_loss will be recognized by and no amount otherwise will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the aggregate basis of the distributing shares and the controlled shares in the hands of distributing after distribution will be the same as the basis of the distributing shares in the hands of distributing immediately before distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing shares and the controlled shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1 e plr-105474-08 distribution based solely on the information and representations submitted we rule as follows on distribution no gain_or_loss will be recognized by and no amount otherwise will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the aggregate basis of the distributing shares and the controlled shares in the hands of distributing after distribution will be the same as the basis of the distributing shares in the hands of distributing immediately before distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing shares and the controlled shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1 e contribution and distribution based solely on the information and representations submitted we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 no gain_or_loss will be recognized by and no amount otherwise will be included in the income of shareholder as a result of distribution sec_355 plr-105474-08 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the aggregate basis of the controlled shares in the hands of shareholder after distribution will equal the aggregate basis of the distributing stock surrendered by shareholder in exchange therefor sec_358 the holding_period of the controlled shares received by shareholder in distribution will include the holding_period of the distributing shares for which the stock of controlled is exchanged provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1 e except for purposes of sec_355 any adjustment payments made by distributing or any of distributing 5's affiliates to controlled or any of controlled's affiliates or vice versa that i have arisen or will arise for a taxable_period ending on or before distribution or for a taxable_period beginning on or before and ending after distribution and ii will not have become fixed and ascertainable until after distribution will be treated as if occurring immediately before distribution see 344_us_6 revrul_83_73 c b caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding whether distribution distribution distribution distribution and i distribution satisfy the business_purpose requirement of sec_1_355-2 whether distribution distribution distribution distribution and ii distribution are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both and plr-105474-08 iii whether distribution distribution distribution distribution and distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _________________________ richard k passales senior counsel branch associate chief_counsel corporate
